Citation Nr: 0111182	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits in the amount of 
$7,228.60, to include whether the request for waiver was 
timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's request for 
a waiver of an overpayment as his request for waiver was not 
timely.  


REMAND

Initially, the Board notes that the amount of the waiver, 
$7,228.60, appears to be the result of two separate 
overpayments, one reducing his benefits based on the 
veteran's receipt of Social Security income, and another 
terminating his benefits due to his incarceration.  According 
to the February 2000 Committee decision, the veteran did not 
file a timely request for waiver of recovery of two 
overpayments following notification of such in January and 
May 1998.  The veteran contends that he sent two letters from 
prison contesting the overpayment.  Upon review of the 
record, the Board notes that the claims folder contains 
letters from the veteran in April 1998 questioning the 
overpayment as well as a July 1998 financial status report.  
It does not appear that the Committee addressed these 
documents.  It is possible that the veteran has raised the 
issue of creation of the overpayments in issue.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
when a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VAOPGCPREC 6-98, 63 Fed. Reg. 31264 (1998).  
Further, the question of whether the overpayment at issue was 
properly created is inextricably intertwined with the issue 
pertaining to the veteran's entitlement to waiver of recovery 
of the overpayment.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

Moreover, the veteran requested and was scheduled for a 
hearing at the RO in February 2001; however, he failed to 
report.  In March 2001, the veteran again requested a hearing 
at the RO with a hearing officer.  The Board notes that the 
address of the veteran in March 2001 request is different 
than the address to which hearing notification was sent.  
Although it does not appear that the initial hearing 
notification was returned, the Board finds that another 
hearing should be scheduled at the RO.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should prepare a paid-and-due 
audit of the two overpayments of pension 
benefits to the veteran in the total 
calculated amount of $7,228.60.  The RO 
should specifically note the amounts of 
pension that were actually paid to the 
veteran during the applicable periods in 
question and should also note the 
amounts of pension he was actually due 
during such periods.

The veteran should be informed of the 
RO's determination as to the 
creation/calculation of the overpayments 
of pension benefits and, in this regard, 
he should be provided a copy of the RO's 
paid-and-due audit report.  In connection 
with this action, the RO should ask the 
veteran whether he wishes to submit any 
additional information that pertains to 
the proper calculation of these two 
overpayments.

2.  The veteran should also be requested 
to submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development inquiry, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Upon completion of the above, the 
veteran should be scheduled for a 
personal hearing before a member of the 
Committee at the Montgomery-RO.  In 
doing so, the RO should confirm the 
veteran's current address for 
notification purposes.

5.  Thereafter, the RO should formally 
adjudicate the issue of the 
validity/correct amount of the 
overpayments of pension benefits in the 
total calculated amount of $7,228.60.  
Supporting analysis and explanation must 
be provided with respect to the veteran's 
arguments concerning the creation of 
these overpayments.  If the determination 
with respect to validity issue is adverse 
to the veteran, furnish a supplemental 
statement of the case to him and advise 
of the appropriate time limit within 
which a substantive appeal must be filed 
in order to perfect appellate review of 
this issue.  The supplemental statement 
of the case should include the applicable 
law, regulations and judicial precedent 
as well as a discussion of how such legal 
criteria affects the determination.

Additionally, and if the debts are found 
legally valid as created, the RO should 
readjudicate the waiver/timeliness issue 
for these pension overpayments and in 
connection therewith, discuss all 
evidence received since the previous 
statement of the case.  In connection 
with this action, the Committee should 
consider the documentation received from 
the veteran in April 1998 and July 1998 
and determine whether a timely request 
for waiver was received.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

